                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                      Case No. 18-cr-0206 (WMW)

                                 Plaintiff,
                                                     FINAL ORDER OF FORFEITURE
        v.

 Amir Ahmed Sonbol,

                                 Defendant.


       WHEREAS, on February 28, 2019, the Court entered a Preliminary Order of

Forfeiture ordering Defendant Amir Ahmed Sonbol to forfeit property to Plaintiff United

States of America pursuant to 18 U.S.C. § 492 and 28 U.S.C. § 2461(c);

       WHEREAS, the United States posted a Notice of Criminal Forfeiture for at least 30

consecutive days on an official government Internet site (www.forfeiture.gov), beginning

on March 5, 2019, providing notice of the intention of the United States to dispose of the

property described below in accordance with law and notice of the right of third parties to

petition the Court within 60 days after the first date of posting for a hearing to adjudicate

the validity of their alleged legal interest in the property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     Plaintiff United States of America’s motion for a final order of forfeiture,

(Dkt. 29), is GRANTED.
      2.     All right, title and interest in the following property are hereby forfeited to

and vested in the United States pursuant to 18 U.S.C. § 492 and 28 U.S.C. § 2461(c):

             a. A Sony personal computer, model number PCG-601L, serial number

                 28189630-3233979;

             b. A Dell 9E8W all-in-one printer, serial number CN-ORU718-48730-81F-

                 0021

             c. A Dell Inspiron desktop computer, serial number Q7KQH-G7P3C-

                 XKBFW-26J41W-7K4MH; and

             d. Counterfeit currency seized from Defendant Amir Ahmed Sonbol on

                 February 27, 2018 and April 11, 2018.

      3.     The above-described property shall be disposed of by the United States in

accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 6, 2019                                     s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                            2
